Rose, J.,
dissenting.
With the exception of domestic conduct growing out of marital infelicity, I find nothing reflecting on either of the parties. They have a daughter growing into womanhood. She is not responsible for having been born into an unhappy home. In determining the merits of the controversy between her parents, she should not be subjected to avoidable embarrassment. I hoped the opinion adopted by this court and published by the state would justify itself, and that it would omit unnecessary details of the charges of cruelty made by the father against the mother. I therefore dissent from the form and substance of the opinion.